MEMORANDUM **
Jose Luis Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) November 15, 2004 order sustaining the government’s appeal from an immigration judge’s (“U”) decision granting Garcia’s application for relief under former § 212(c) of the Immigration and Nationality Act. We dismiss the petition for review.
On February 9, 2005, the BIA reopened proceedings sua sponte and remanded to the IJ for the entry of a final order of removal pursuant to Molina-Camacho v. Ashcroft, 393 F.3d 937 (9th Cir.2004), overruled by Lolong v. Gonzales, 484 F.3d 1173 (9th Cir.2007) (en banc). Because the November 15, 2004 order is no longer a final order of removal, we lack jurisdiction over the petition for review. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.